DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/24/21 has been entered. Claims 1-3 and 5-13 remain pending in the application. Claims 13, 14, 34 and 35 have been canceled. Applicant’s amendments to the Claims have overcome each and every Drawing objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/27/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12, 15-17, 18-22, 25-27, 30-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Otis (US 2012/0211013) in view of Chang (US 2010/0056854).
Regarding claim 1, Otis discloses a method of managing pain, said method comprising administering a therapeutically effective amount of a sensory stimulus to the person, where said sensory stimulus includes one or more of a visual stimuli and an auditory stimuli (e.g. [0012] used to reduce chronic pain; [0003] stimuli are presented to the left or right side of a user…may be auditory, visual; Fig. 2 and [0015] three pairs of transducers for delivering audio, haptic and magnetic stimuli, respectively (indicating simultaneously administering stimuli)); said sensory stimulus includes two or more sensory stimuli patterns including a first stimuli pattern that is different that a second stimuli 
Otis discloses the claimed invention except for where said first stimuli pattern includes a sinusoidal component between 3.75 Hz and 4.25 Hz or between 1.25 Hz and 1.75 Hz. Chang teaches that it is known to use where said first stimuli pattern includes a sinusoidal component between 3.75 Hz and 4.25 Hz or between 1.25 Hz and 1.75 Hz as set forth in Table 2 (e.g. 1.45 Hz) to promote feelings of good mood or relaxation. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Otis, with where said first stimuli pattern includes a sinusoidal component between 3.75 Hz and 4.25 Hz or between 1.25 Hz and 1.75 Hz as taught by Chang, since such a modification would provide the predictable results of promoting feelings of good mood or relaxation.
Regarding claim 6, the modified Otis discloses where said pain is a chronic pain (e.g. [0012]).
Regarding claim 9, the modified Otis discloses where administering the therapeutically effective amount of the sensory stimulus to the person improves the person's tolerance for pain (e.g. the same steps are being applied, thus necessitating the same potential effects).
Regarding claim 12, the modified Otis discloses where one of said one or more said auditory stimuli includes an amplitude modulated audio frequency (e.g. [0065] greater sound volume (amplitude-modulated) for low frequency auditory stimulation and less sound volume for the higher beat frequencies).
Regarding claims 15, 17 and 26, the modified Otis discloses where said first stimuli pattern includes a sinusoidal component that is between 3.75 Hz and 4.25 Hz, and where said second stimuli pattern includes a sinusoidal component that is between 1.25 Hz and 1.75 Hz; and where said third 
Regarding claim 16, the modified Otis discloses where said two or more stimuli patterns includes a third stimuli pattern that is different than said first stimuli pattern and said second stimuli pattern (e.g. [0054] i3 pattern, the beat frequency is 4.8 Hz).
Regarding claim 18, the modified Otis discloses where said sensory stimulus alternates between a first sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the user and a right auditory stimuli pattern to the right side of the head, and a second sensory stimuli including simultaneously providing a right visual stimuli pattern to the right eye of the user and a left auditory stimuli pattern to the left side of a head of the user, wherein one or more of the left auditory stimuli pattern or the right auditory stimuli pattern comprises a sequence of stimuli patterns including the first stimuli pattern, the second stimuli pattern, and the third stimuli pattern (e.g. [0016]  One of the transducers delivers visual stimuli to the right eye, and the other transducer delivers to the left eye; [0060] Implementation B employs visual stimulation. Here is an overview of this Implementation B: Use beat frequencies, beat periods, beat durations...one group stimulates the right visual field and the other group stimulates the left visual field; [0118] the first beat train has a first beat frequency and the second beat train has a second beat frequency, and (e) the second beat frequency is either substantially equal to the first beat frequency times 1.618 or substantially equal to the first beat frequency times 0.618....) the first beat train is presented to the right side (but not to the left side) and the second beat train is presented to the left side (but not to the right side)...at least some of the stimuli may be visual).
Regarding claim 19, the modified Otis discloses periodically providing a sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the user, a right visual stimuli pattern to the right eye of the user, a left auditory stimuli pattern to the left side of the head, and a right 
Regarding claim 20, the modified Otis discloses alternating sensory stimuli between a third sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the user and a left auditory stimuli pattern to the left side of the head, and a fourth sensory stimuli including simultaneously providing a right visual stimuli pattern to the right eye of the user and a right auditory stimuli pattern to the right side of a head of the user (e.g. [0050] Create a pattern of alternating left and right-lead sequences).
Regarding claim 21, the modified Otis discloses alternating sensory stimuli between a fifth sensory stimuli including simultaneously providing a left auditory stimuli pattern to the left side of the head and a right auditory stimuli pattern to the right side of the head, and a sixth sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the user and a right visual stimuli pattern to the right eye of the user (e.g. [0050]).
Regarding claim 22, the modified Otis discloses wherein the left auditory stimuli pattern comprises generating the left auditory stimuli pattern with a left speaker, and wherein generating the 
Regarding claim 25, the modified Otis discloses wherein one or more of the left visual stimuli pattern or right visual stimuli pattern comprises repeatedly pulsing a light at one or more of a first pulse frequency, a second pulse frequency less than the first pulse frequency, or a third pulse frequency less than the first and second pulse frequencies (e.g. [0060] use intermittent beats of light of different colors; [0109]).
Regarding claim 27, the modified Otis discloses wherein repeatedly pulsing the light comprises pulsing the light for a predetermined time interval (e.g. [0008] "Beat period" is the period of a beat train. That is, the beat period of a beat train is the time interval from the beginning of one beat to the beginning of the next beat in the beat train).
Regarding claim 30, the modified Otis discloses wherein said portion of said pulse period is one half of the pulse period (e.g. [0032] the beats in pair 713 lag the beats in 703 by an amount of time substantially equal to Example Beat Period times 0.5.).
Regarding claim 31, the modified Otis discloses wherein said first stimuli pattern, said second stimuli pattern, or said third stimuli pattern stimulates for a predetermined time interval (e.g. [0008]).
Regarding claim 36, the modified Otis discloses a method of managing pain, said method comprising administering a therapeutically effective amount of a sensory stimulus to a person, said method comprising: providing a headset to be worn by the person; and administering, with the headset, the therapeutically effective amount of a sensory stimulus to the person of claim 1 (e.g. [0039] Stereo headphones or ear buds can be used to deliver intermittent auditory stimulation; [0113] This invention may be implemented as a method for improving health (or relieving symptoms, treating disease, or improving neurological or physiological functioning) by exposing a user to intermittent stimuli.).
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Chang, as applied above, in further view of Saab (US 2015/0231395).
Regarding claim 2, the modified Otis discloses where the pain includes a nociceptive pain (e.g. the same steps are being applied, thus necessitating the same potential effects). In the alternative, Saab teaches that it is known to use where the pain includes a nociceptive pain as set forth in [0003] (e.g. chronic pain classified into three main types: nociceptive, psychogenic, or neuropathic) to improve the patient’s quality of life. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Otis, with where the pain includes a nociceptive pain as taught by Saab, since such a modification would provide the predictable results of improving the patient’s quality of life.
Regarding claim 3, the modified Otis discloses where said nociceptive pain is pain caused by one or more of a fracture, a severe injury, a nonmigraine headache, a dental pain, a burn, post-surgery recovery, and osteoarthritis (e.g. the same steps are being applied, thus necessitating the same potential effects). In the alternative,  Saab teaches that it is known to use where said nociceptive pain is pain caused by one or more of a fracture, a severe injury, a nonmigraine headache, a dental pain, a burn, post-surgery recovery, and osteoarthritis as set forth in [0059] (e.g. nociceptive pain includes: post-operative pain (post-surgery recovery)) to treat pain due to surgery. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Otis, with where said nociceptive pain is pain caused by one or more of a fracture, a severe injury, a nonmigraine headache, a dental pain, a burn, post-surgery recovery, and osteoarthritis as taught by Saab, since such a modification would provide the predictable results of treating pain due to surgery. 
Regarding claim 4, the modified Otis discloses where the pain includes a neuropathic pain (e.g. the same steps are being applied, thus necessitating the same potential effects). In the alternative, Saab 
Regarding claim 5, the modified Otis discloses where said neuropathic pain is pain caused by fibromyalgia, diabetic neuropathy, post herpetic neuralgia, radiculopathy, phantom limb, multiple sclerosis, spinal cord injury, and traumatic brain injury (e.g. the same steps are being applied, thus necessitating the same potential effects). In the alternative, Saab teaches that it is known to use where said neuropathic pain is pain caused by fibromyalgia, diabetic neuropathy, post herpetic neuralgia, radiculopathy, phantom limb, multiple sclerosis, spinal cord injury, and traumatic brain injury as set forth in [0004] (e.g. neuropathic pain such as that associated with direct nerve damage, amputation, chemotherapy, diabetes, HIV infection or AIDS, Multiple Sclerosis) to improve post-surgical recovery. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Otis, with where said neuropathic pain is pain caused by fibromyalgia, diabetic neuropathy, post herpetic neuralgia, radiculopathy, phantom limb, multiple sclerosis, spinal cord injury, and traumatic brain injury as taught by Saab, since such a modification would provide the predictable results of improving post-surgical recovery.
Regarding claim 7, the modified Otis discloses administering the therapeutically effective amount of the sensory stimulus to the person reduces the person's perception of pain (e.g. the same steps are being applied, thus necessitating the same potential effects). In the alternative, Saab teaches that it is known to use where said treating reduces the person's perception of pain as set forth in [0012] (e.g. reducing pain perception) to improve the patient’s quality of life. It would have been obvious .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Saab, as applied above, in further view of Soler Fernandez et al. (US 2013/0035734), herein referred to as Soler.
Regarding claim 8, the modified Otis discloses the claimed invention except for where said person's perception of pain is less than one third of the person's perception of pain in comparison to administering visual and auditory sensory deprivation for an amount of time equal to that of administering the therapeutically effective amount of the sensory stimulus to the person. Soler teaches that it is known to use where said person's perception of pain is less than one third of the person's perception of pain in comparison to a placebo as set forth in Fig. 2B and [0023] (e.g. Percentage of improvement for the overall pain intensity perception in each group at the different times of evaluation following treatment (% improvement for tDCS + VI is >3x that of the Placebo)) to provide an effective treatment for pain relative to no treatment. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Otis, with where said person's perception of pain is less than one third of the person's perception of pain in comparison to a placebo as taught by Soler, since such a modification would provide the predictable results of providing an effective treatment for pain relative to no treatment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Chang, as applied above, in further view of Reiner (US 2008/0269629).
Regarding claim 10, the modified Otis discloses the claimed invention except for where said visual stimuli includes an amplitude modulated light source. Reiner teaches that it is known to use where said visual stimuli includes an amplitude modulated light source as set forth in [0011] (e.g. .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Chang, as applied above, in further view of Thomas (US 2010/0161010).
Regarding claim 11, the modified Otis discloses the claimed invention except for where one of said one or more visual stimuli includes a sinusoidally varying light source.   Thomas teaches that it is known to use where one of said one or more visual stimuli includes a sinusoidally varying light source as set forth in [0385] (e.g. waveform of the flashing lights may be square, sinusoidal) to ensure a periodic and consistent signal is applied. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Otis, with where one of said one or more visual stimuli includes a sinusoidally varying light source as taught by Thomas, since such a modification would provide the predictable results of ensuring a periodic and consistent signal is applied.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Chang, as applied above, in further view of Farzbod et al. (US 2015/0268673), herein referred to as Farzbod.
Regarding claim 23, the modified Otis discloses the claimed invention except for wherein the left auditory stimuli pattern comprises generating the left auditory stimuli pattern with a left bone conduction transducer of the headset, and wherein the right auditory stimuli pattern comprises generating the right auditory stimuli pattern with a right bone conduction transducer of a headset.   Farzbod teaches that it is known to use wherein the left auditory stimuli pattern comprises .
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Chang, as applied above, in further view of Anderson (US 2011/0075853).
Regarding claims 24 and 29, the modified Otis discloses wherein the sequence of stimuli patterns each have a pulse frequency having a pulse period (e.g. [0008] "Beat period" is the period of a beat train. That is, the beat period of a beat train is the time interval from the beginning of one beat to the beginning of the next beat in the beat train).
Otis discloses the claimed invention except for wherein one or more of the left or right auditory stimuli pattern includes an auditory frequency of from 240 Hz to 480 Hz, and where a portion of the pulse period includes a stimulus of an auditory frequency of from 240 Hz to 480 Hz.   Anderson teaches that it is known to use wherein one or more of the left or right auditory stimuli pattern includes an auditory frequency of from 240 Hz to 480 Hz, and wherein the sequence of stimuli patterns each have a .
Claims 28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Chang, as applied above, in further view of Schlangen et al. (US 2012/0095534), herein referred to as Schlangen.
Regarding claims 28 and 32-33, the modified Otis discloses the claimed invention except for wherein the predetermined time interval is 25-45 seconds, wherein the predetermined time interval is 25-35 seconds, and wherein the predetermined time interval is 30 seconds. Schlangen teaches that it is known to use wherein the predetermined time interval is 25-45 seconds, wherein the predetermined time interval is 25-35 seconds, and wherein the predetermined time interval is 30 seconds as set forth in [0008] (e.g. The illumination device also comprises a controller configured for controlling the one or more light sources to expose said eye of said human being to the first illumination output during a first time interval and to the second illumination output during a second time interval. The second time interval terminates at a later point in time than the first time interval. The time intervals are selected such that at least one of the first and second time interval is less than 60 seconds) to enhance biological .
Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive.
The affidavit under 37 CFR 1.132 filed 03/24/21 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office action because:  Chang presents reasons that the frequencies described in Applicant’s affidavit provide expected beneficial results (e.g. promote feelings of good mood or relaxation), which are evidence of obviousness of a claimed invention (see MPEP 716.02(c).II).
Because no further changes were made to overcome the claim rejections, the rejections to claims 1-12, 15-33, and 36 remain withstanding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin (US 2013/0267759) teaches a system for presenting stimuli to a subject at specific frequencies equal to harmonics or intrinsic frequencies of subject’s biological signals (e.g. 1.5 Hz, <4 Hz, etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792